Citation Nr: 0522991	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-35 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable rating for the service connected 
scarring as a residual of a shell fragment wound of the 
penis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from October 1941 to October 
1945.

This appeal arises from a January 2003 rating decision of the 
Cleveland, Ohio Regional Office (RO).  The veteran's claim is 
currently being handled by the Indianapolis RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The scarring of the glans penis is not manifested by pain 
or tenderness, the scar is not poorly nourished with repeated 
ulceration, and there is no evidence of limitation of 
function, or that the scar is unstable with frequent loss of 
skin covering.  The service connected scar involves 
underlying soft tissue damage, but it does not cover an area 
of 6 square inches or 39 sq. cm.

3.  The scarring of the glans penis has not resulted in the 
removal of the glans, penis deformity with loss of erectile 
power, or voiding dysfunction manifested by urine leakage, 
frequency, or obstructed voiding.


CONCLUSION OF LAW

The criteria for a compensable rating for the service 
connected scarring as a residual of a shell fragment wound of 
the penis have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.155a, 4.118, Codes 
7803, 7804, 7805 (2002); Codes 7521, 7522, 7802-7805 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The service medical records show that the veteran was struck 
in the penis by a shell fragment from a German bazooka in 
April 1945.  There was a wound of the glans penis.  The final 
diagnosis was a moderate laceration wound of the glans penis.

The glans penis is defined as the conical expansion of the 
corpus spongiosum which forms the head of the penis.  
Stedman's Medical Dictionary, 723 (26th ed. 1995).

By rating decision in March 1948, service connection was 
awarded for a shell fragment laceration wound of the penis 
and a noncompensable evaluation was assigned.

In August 2001, the veteran filed the instant claim for a 
compensable rating for residuals of the shell fragment wound 
of the penis.  The veteran contends that this disability has 
caused him much trouble voiding as his stream would go to one 
side.  As a result, the veteran noted that he usually sits 
down when using the toilet.  

On VA examination in December 2002, it was noted that the 
veteran did not currently have any complaints.  He has 
prostate cancer.  Due to treatment for cancer, the veteran 
had erectile dysfunction.  On examination, there was a small 
two mm. by one mm. scar.  The scar was completely healed.  
There were no complaints or deformity due to the scar.  The 
diagnosis was a scar from a fragment wound of the glans 
penis.  

A December 2003 statement from William Mohr, M.D., indicates 
that the veteran's urinary stream was altered as a result of 
the service connected wound.  The veteran had difficulty 
initiating a proper stream.  This difficulty had increased 
since he was diagnosed with prostate cancer as a decreased 
stream was a common consequence of cancer.

On VA examination in April 2005, it was noted that the 
veteran's claims folder had been reviewed.  There was a scar 
of the anterolateral aspect of the right side of the glans 
penis.  There was no elevation of the scar on palpation.  The 
scar was depressed and attached to the underlying tissues.  
The scar was not tender.  Color was the same as the 
surrounding skin.  The scar was 4 mm long and one mm wide.  
There was no irregularity, atrophic appearance, shiny, or 
scaly appearance.  Texture of the scar was smooth.  The 
underlying soft tissue was missing over an area 1 cm by 0.5 
cm and 3 mm deep.  The total area of soft tissue loss is 0.5 
square centimeters.  The skin over the scar was not 
inflexible or indurated.  There had never been any loss of 
skin covering the scar.  There was no current loss of skin 
over the scar.  There was no area of edema, breakdown, 
ulceration, infection, or poor nourishment of the scar.  Due 
to the scarring of the glans penis and the loss of some soft 
tissue from the right side of the glans penis, there was a 
deformity of the glans penis with deviation of the glans 
penis to the right making an angle of 20 degrees.  This made 
it difficult for the veteran to manage his stream of urine.  
When voiding, the urine stream would go to the right.  The 
diagnosis was a scar from a fragment wound of the glans 
penis.

Service connection is in effect for scarring as a residual of 
shell fragment wound of the penis, evaluated as 
noncompensably disabling under DC 7805 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part. 4.

The Court has held that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, the Board will focus on the evidence of record 
since the date of the veteran's increased rating claim in 
August 2001.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 38 
C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 38 
C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  

The critical element cited was that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

The Board notes that the regulations for the evaluation of 
skin disabilities were revised effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
instant case, the Board will consider whether the appellant 
is entitled to a higher rating under either the old or the 
new regulations for the period from August 30, 2002 onward; 
prior to that date, only the old regulations are applicable.  
See VAOGCPREC 3-2000 (April 10, 2000).


Evaluations under the pre-August 2002 law.

With respect to the applicable rating criteria for scars in 
effect prior to August 30, 2002, a 10 percent evaluation is 
the maximum evaluation assignable under Diagnostic Codes 7803 
and 7804, respectively, for superficial, poorly nourished 
scars with repeated ulceration, or for superficial scars 
which are tender and painful on objective demonstration.  
Scars may be evaluated on the basis of any related limitation 
of function of a bodily part which they affect.  38 C.F.R. 
Part 4, Code 7805 (in effect prior to August 30, 2002).

The evidence of record to include the December 2002 and April 
2005 reports of VA examination does not demonstrate that the 
scar of the glans penis is poorly nourished, that there is 
repeated ulceration, that the scar is tender or painful, or 
that the scar limits the functioning of the affected body 
part.  Thus, there is no basis for a compensable rating under 
DC's 7803, 7804, or 7805.  

Evaluations for law after August 30, 2002

Under amended Diagnostic Code 7801 (in effect on and 
subsequent to August 30, 2002), for scars, other than head, 
face, or neck, that are deep or that cause limited motion, a 
40 percent evaluation may be assigned for area or areas 
exceeding 144 square inches (929 sq. cm.).  A 30 percent 
evaluation requires area or areas exceeding 72 square inches 
(465 sq. cm.).  A 20 percent evaluation requires area or 
areas exceeding 12 square inches (77 sq. cm.).  A 10 percent 
evaluation requires area or areas exceeding 6 square inches 
(39 sq. cm.).  NOTE (1): Scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with § 4.25 of this part.  NOTE 
(2): A deep scar is one associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7802, for scars, other than 
head, face, or neck, that are superficial and that do not 
cause limited motion, a 10 percent evaluation may be assigned 
for area or areas of 144 square inches (929 sq. cm.) or 
greater.  NOTE (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7803, for scars, superficial, 
unstable, a 10 percent evaluation may be assigned.  NOTE (1): 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  NOTE (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under amended Diagnostic Code 7804, for scars, superficial, 
painful on examination, a 10 percent evaluation may be 
assigned.  NOTE (1): A superficial scar is one not associated 
with underlying soft tissue damage.  NOTE (2): In this case, 
a 10-percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation.  (See § 4.68 of 
this part on the amputation rule).

Under amended Diagnostic Code 7805, for other scars, rate on 
limitation of function of affected part.

The amended rating criteria provide evaluations based on the 
area of deep scars (associated with underlying soft tissue 
damage), and ratings based on superficial scars (not 
associated with underlying soft tissue damage).  DC's 7801 
and 7802.  The service connected scar in this case has been 
described as being associated with underlying tissue damage; 
therefore, it is considered to be a deep scar and DC 7801 is 
for application.  A 10 percent evaluation under DC 7801, 
however, requires that the scar cover an area or areas 
exceeding 6 square inches or 39 sq. cm.  In this case, the 
scar is four by one mm.  As a result, the scar of the glans 
penis does not exceed 6 square inches or 39 sq. cm and a 
compensable rating is not warranted under DC 7801.  

As VA examinations in December 2002 and April 2005 
demonstrated that there had never been a loss of skin 
covering of the scar of the glans penis, a 10 percent rating 
for an unstable scar is not warranted under DC 7803.  
Likewise, a 10 percent rating is not warranted under 
Diagnostic Code 7804 as there is no evidence that the scar of 
the glans penis is painful on examination.  Finally, as there 
is no limitation of function of the affected part, a 10 
percent rating is not warranted under DC 7805.

Diagnostic Code 7521 indicates that a 20 percent rating is 
warranted for the removal of the glans penis, or disability 
may be rated as voiding dysfunction.  The above medical 
evidence shows that there was some minimal loss of the 
underlying tissue on examination in April 2005.  While this 
loss of underlying tissue was estimated as 0.5 square 
centimeters, it has neither been contended nor shown that 
this loss equates to the removal of the glans penis.  

Pursuant to DC 7521, the veteran's disability may also be 
rated as voiding dysfunction.  Voiding dysfunction under 
38 C.F.R. § 4. 115a, provides that a particular condition 
should be rated as urine leakage, frequency, or obstructed 
voiding.  The medical evidence demonstrates that the service 
connected scar does not result in urine leakage, frequency, 
or obstructed voiding.  For example, there is no evidence of 
urine leakage requiring the wearing of absorbent materials; 
greater than average daytime or night time voiding intervals; 
or marked obstructive symptomatology with urinary tract 
infections, stricture disease requiring periodic dilatation, 
diminished uroflowmetry, or post void residuals.  The Board 
notes that the service connected scar does cause altering of 
the direction of the urine stream, but it is not contended or 
shown that there is obstructed voiding for the purposes of 
section 4.155a. 

Diagnostic Code 7522 indicates that a 20 percent rating is 
warranted for penis deformity with loss of erectile power.  
Deformity was noted on the April 2005 VA examination; 
however, it has not been contended or shown on the recent 
examinations that there is loss of erectile power due to the 
scar of the glans penis.  The examiner indicated in December 
2002 that the veteran suffered from erectile dysfunction due 
to treatment for cancer of the prostate.  As service 
connection has not been granted for prostate cancer and there 
is no evidence of loss of erectile power due to the scar of 
the glans penis, the Board concludes that a compensable 
rating is not warranted under DC 7522.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for a compensable 
rating for scarring as a residual of a shell fragment wound 
of the glans penis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors that would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  In this case, it has 
neither been contended nor does the evidence demonstrate that 
the service connected scarring of the penis has resulted in 
frequent periods of hospitalization or that scarring has 
resulted in marked interference with employment.  

It bears emphasis that the schedular rating criteria are 
designed to take problems such as experienced by the veteran 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 
U.S.C.A. § 1155.  Generally, the degrees of disability 
specified in the rating schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of any of 
these issues to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in February 2002, December 2003, and 
December 2004 as well as a statement of the case in November 
2003 and supplemental statements of the case in July 2004 and 
May 2005, which notified the appellant of the type of 
evidence necessary to substantiate his claim.  The documents 
also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  The veteran has not 
requested a hearing before the Board and he cancelled a 
hearing at the RO.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, VA examinations were 
conducted in December 2002 and April 2005.  The Board finds 
that the evidence of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159.  As an 
additional examination is unnecessary, the Board finds that 
the RO has satisfied the duty-to-assist obligations with 
respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in February 2002 prior to the initial unfavorable AOJ 
decision in January 2003.


ORDER

Entitlement to a compensable rating for the service connected 
scarring as a residual of a shell fragment wound of the penis 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


